DONNA R.GEHL                                 April 9, 2015
                                        OFFICIAL COURT REPORTER
                                     422ND JUDICIAL DISTRICT COURT

                                           100 West Mulberry
                                         Kaufman, Texas 75126
                                       Telephone: 972-932-0258
                                      Email: donnaRehl@gmail.com

                                               April 9, 2015

Clerk of the Court
Court of Criminal Appeals
P.O. Box 12308
Capitol Station
Austin, Texas 78711

Re: Williams, Eric Lyle
    CCA No. AP-77,053
    TCC No. 32021-422

Clerk of the Court:

I was the official court reporter in the above referenced case. I am respectfully requesting an extension
for filing of the court reporter's record that is currently due on April 16, 2015 due to the size of the case
and daily court obligations. There were approximately 10 hearings. The jury selection went into its 8th
week. The trial went into its 3rd week. There were approximately 600 exhibits.

Sincerely,




Donna R. Gehl